IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1548
                              Filed March 23, 2016


IN THE INTEREST OF Q.M. AND Q.M.,
Minor Children,

D.M., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



      A mother appeals the termination of her parental rights to two of her

children. AFFIRMED.



      Charles E. Isaacson, Des Moines, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Michael R. Sorci of the Youth Law Center, Des Moines, for minor children.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                       2


VAITHESWARAN, Presiding Judge.

      A mother appeals the termination of her parental rights to two of her

children, born in 2008 and 2014. She contends the grounds for termination cited

by the district court were not established. We may affirm if we find clear and

convincing evidence to support any of those grounds.        See In re S.R., 600

N.W.2d 63, 64 (Iowa Ct. App. 1999).

      Our de novo review of the record reveals the following facts. The mother

has a history of unresolved marijuana abuse. In 2004, her parental rights to one

of her children were terminated based on her incarceration for four counts of

child endangerment. This followed on the heels of another termination order

involving her nine-month-old child whom she left alone in a car for twenty

minutes.

      Ten years later, the younger of the two children who are the subject of this

proceeding was born with marijuana in her system. The department of human

services sought a temporary removal order, which was granted. The department

could not locate the mother and children, and she failed to appear for sentencing

on a pending third-degree theft charge. The district court issued a “runaway/pick

up order” authorizing law enforcement to seize the children wherever they may

be found for placement in a youth shelter. Three months after the removal order

was entered, the children’s whereabouts were still unknown.

      Six months after the removal order was entered, the mother was arrested

on an outstanding warrant. She was brought to juvenile court and ordered to

disclose the children’s location. The mother told the court she took the children

to a relative in Texas.   She identified the town where they were purportedly
                                         3


staying. Department personnel investigated her statement and discovered there

was no such town in Texas. The district court held the mother in contempt for

failing to disclose accurate information and ordered her to serve six months in

jail.

        The children were eventually located without the mother’s assistance.

The district court ordered the mother’s release from jail after concluding “no

useful purpose” would be served by continuing to incarcerate her for contempt.

Meanwhile, the mother was placed on probation for theft.

        The State petitioned to terminate the mother’s parental rights to these two

children.   At the termination hearing, the mother denied having a substance

abuse problem while at the same time admitting almost twenty years of

marijuana use and no participation in substance abuse treatment.               She

acknowledged her last usage of marijuana was less than two weeks before the

termination hearing.

        Iowa Code section 232.116(1)(g) (2015) requires proof of several

elements including prior termination of parental rights to another child and a

parent’s continued inability or unwillingness “to respond to services which would

correct the situation.” The record contains clear and convincing evidence to

support this ground for termination.     While the mother contends the district

court’s contempt order prevented her from complying with services and

remedying the problem, the court correctly noted she “was provided services

since 2003, and many of the same issues that were present at that time continue

to be present today.”
                                        4


      We affirm the district court’s termination of the mother’s parental rights to

these two children.

      AFFIRMED.